Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page * 1 of 12

   

Pe oc CUMENT :
i} RLECTRONICALLY FILED |

   

2

 

 

 

 

UNITED STATES DISTRICT COURT DOC # __
SOUTHERN DISTRICT OF NEW YORK DATE VILED:_7/ 5
we ee aw aw eX
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
- against - Criminal Docket No._10-CR-1053 (RMB)

Miguel Urena-Mercedes,
a/k/a “Miguel Urena™
a/k/a “Jose Lopez”
a/k/a “Na Gordo”™
Defendant.

mw
Upon the application of the United States of America, by Andrew Jones, Assistant United
States Attorney, Southern District of New York; upon the Factual Allegations in Support of
Judicial Removal; upon the consent of Miguel Urena-Mercedes a/k/a “Miguel Urena,” a/k/a
“Jose Lopez,” a/k/a “Na Gordo,” (he “defendanmt’); and upon all prior proceedings and
submissions in this matter; and full consideration having been given to the matter set forth
herein, the Court finds:
I. The defendant is not a citizen or national of the United States.
2, ‘The defendant is a native of the Dominican Republic and citizen of the
Dominican Republic.
3. The defendant, under the name Miguel Urena-Mercedes, was previously ordered
removed by an immigration judge on February 11, 2005. He was physically
removed fram the United States on or about March 9, 2005.
4. After having been removed from the United States, the defendant, under the namie
Wendy Arie! Minaya Acosta, entered the United States, in or about June 22, 2005

on a B-2 temporary visitor visa, without having obtained the express consent of

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 2 of 12

the Attorney General of the United States or its successor, the Secretary for the
Department of Homeland Security.

At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, for
violations of 8 U.S.C, §§ 1326 {a} and (b}(1), for illegal reentry.

A maximum sentence of ten years imprisonment may be imposed for a violation
of these offenses.

The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to Section 237(a)(1 KA) of the immigration and Nationality
Act (Act), ag amended, as an alien at the time of entry or of adjustment of status,
was within one or more of the classes of aliens inadmissible by the law existing at
such time, to wit: an alien who has been ordered removed under section 240 or
any other provision of law, or who departed the United States while an order of
removal was outstanding, and who secks admission within ten years of the date of
such departure or removal without obtaining prior consent to reapply for
admission from the Attorney General before reembarkation at a place outside the
United States or seeking admission from foreign contiguous territory, pursuant to
section 212(a)(9A)GD of the Act.

The defendant has waived his right to notice and a hearing under Section 238{c)
of the INA, 8 U.S.C. § 1228{c).

The defendant has waived the opportunity to pursue any and all forms of relief

and protection from removal.

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 3 of 12

10, The defendant has designated the Dominican Republic as the country for removal
pursuant to Section 240(d) of the INA, § U.S.C. § 1229a(d).

WHEREFORE, {T IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment,

promptly upon his sentencing, and that the defendant be ordered removed to the Dominican

Republic.

Dated: New York, New York ‘ee
9S a0 vba A. Saamess

HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE

 

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 4 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

nv ne x
UNITED STATES OF AMERICA NOTICE OF INTENT TO
REQUEST JUDICIAL REMOVAL
- against -
Criminal Docket No._10-CR-1053 (RMB)
Miguel Urena-Mercedes,
a/k/a “Miguel Urena”
a/k/a “Jose Lopez”
a/k/a “Na Gordo”
Defendant.
ee ee xX

NOTICE IS HEREBY GIVEN TO MIGUEL URENA-MERCEDES a/k/a “Miguel
Urena,” a/k/a “Jose Lopez,” a/k/a “Na Gordo,” (“the defendant”), and to his attorney of record
herein, Telesforo Del Valle, Jr., Esq., that upon conviction of the defendant for violations of &
ULS.C. §§ 1326 (a) and (b)(1), the United States of America shall request that the Court issue @
Judicial Order of Removal against the defendant pursuant to Section 238(c¢) of the Immigration
and Nationality Act of 1952, as amended, 8 U.S.C. § 1228{c).

Dated: New York, New York |
September 13, 2021
AUDREY STRAUSS

United States Attorney
Southern District of New York.

wy [WP

André&w Jones
Assistant United States Attomey

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 5 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe x
UNITED STATES OF AMERICA FACTUAL ALLEGATIONS
TN SUPPORT OF JUDICIAL REMOVAL
- against -
Criminal Docket No._L0-CR-1053 (RMB
Miguel Urena-Mercedes,
wk/a “Miguel Urena”
a/k/a “Jose Lopez”
a/k/a “Na Gordo”
Defendant.
en Xx

NOTICE 18 HEREBY GIVEN TO MIGUEL URENA-MERCEDES a/k/a “Miguel

Urena.” afk/a “Jose Lopez,” a/k/a “Na Gordo,” (“the defendant”), and to his attorney of record

herein, Telesforo Del Valle, Jr, Esq., that the United States of America alleges the following

facts in support of the Notice of Intent to Request Judicial Removal:

1.

2.

‘The defendant is not a citizen or national of the United States.

The defendant is a native of the Dominican Republic and citizen of the
Dominican Republic.

The defendant, under the narne Miguel Urena-Mercedes, was previously ordered
removed by an immigration judge on February 11, 2005. He was physically
removed from the United States on or about March 9, 2005.

After having been removed from the United States, the defendant, under the name
Wendy Ariel Minaya Acosta, entered the United States, on or about June 22, 2005
on a B-2 temporary visitor visa, without having obtained the express consent of
the Attorney General of the United States or its successor, the Secretary for the

Department of Homeland Security.

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 6 of 12

6.

At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, for
violations of 8 U.S.C. §§ 1326 (a) and (b)(), for illegal reentry.

A maximum sentence of ten years imprisonment may be imposed for a violation
of these offenses.

The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to Section 237(a)(1)(A) of the Immigration and Nationality
Aci (Act), as amended, as an alien at the.time of entry or of adjustment of status,
was within one or more of the classes of aliens inadmissible by the law existing at
such time, fo wit: an alien who has been ordered removed under section 240 or
any other provision of law, or who departed the United States while an order of
removal was outstanding, and who seeks admission within ten years of the date of
such departure or removal without obtaining prior consent to reapply for
admission from the Attorney General before reembarkation at a place outside the
United States or seeking admission from foreign contiguous territory, pursuant to

section 212(a)(9 A) of the Act.

WHEREFORE, pursuant to section 238(c) of the INA, 8 U.S.C. § 1228(c), the United

States requests that the Court, at the time of sentencing, order that the defendant be removed

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 7 of 12

from the United States to the Dominican Republic promptly upon his release from confinement,

or, if the defendant is nat sentenced to a term of imprisonment, promptly upon his sentencing.

Dated: New York, New York
September 13, 2021

AUDREY STRAUSS
United States Attorney
Southern District of New York

By: fw

Andréw Jones
Assistant United States Attomey

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 8 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

om ee x
UNITED STATES OF AMERICA DEFENDANT'S PLEA STATEMENT IN
SUPPORT OF JUDICIAL REMOVAL
- against -
Criminal Docket No. 10-CR-1053 (RMB)
Miguel Urena-Mercedes,
a/k/a “Miguel Lirena”
a/k/a “Jose Lopez”
a/k/a “Na Gordo”
Defendant.
we te wee eae Oe

MIGUEL URENA-MERCEDES a/k/a “Miguel Urena,” a/k/a “Jose Lopez,” a/k/a
“Na Gordo,” defendant in the above-captioned criminal proceeding, hereby states as follows:

I. My true and correct name is Wendy Ariel Minaya Acosta.

2, | received a Notice of Intent to Request Judicial Removal (“Notice”), dated,
September 13, 2021. I am the person identified in that document. | hereby waive
my right, pursuant to section 238(¢)(2)(A) of the Immigration and Nationality Act
of 1952, as amended (“INA”), 8 U.S.C. § 1228(c)(2)(A), to have the Notice
served upon me prior to the commencement of the trial or entry of a guilty plea m
this case.

3. | received the Factual Allegations in Support of Judicial Removal (“Allegations”),
dated September 13, 2021. J hereby waive my right, pursuant to Section
238(e\(2)\(B) of the INA, 8 U.S.C. § 1228(c)(2)(B), to have the allegations served
30 days prior to sentencing.

4, My rights in a judicial removal proceeding have been fully explained to me by my

attorney, Telesforo Del Valle, Jv, Esq. After consultation with my counsel and

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 9 of 12

understanding the legal consequence of doing so, | knowingly and voluntarily
waive the right to the notice and hearing provided for in Section 238(¢)@) of the
INA, 8 U.S.C. § 1228(c)(2), and further waive any and all rights to appeal,
reopen, reconsider, or otherwise challenge this order. 1 understand the rights I
would possess in a contested administrative proceeding and | waive these rights,
including the right to examine the evidence against me, present evidence on my
own behalf, and cross examine witnesses presented by the United States. [|
understand these rights and waive further explanation by the Court.

5. | hereby admit thar all of the factual allegations set forth in the Allegations are
true and correct a3 written.

6. I hereby concede that ] am removable from the United States pursuant to Section
237(a)( 1 (A) of the Immigration and Nationality Act (Act), as amended, as an
alien that at the time of entry or of adjustment of status, was within one or more of
the classes of aliens inadmissible by the law existing at such time, to wit: an alien
who has been ordered removed under section 240 or any other provision of law,
or who departed the United States while an order of removal was outstanding, and
who seeks admission within ten years of the date of such departure or removal
without obtaining prior consent to reapply for admission from the Attomey
General before reembarkation at a place outside the United States or seeking
admission from foreign contiguous territory, pursuant to section 212(a)(O AMID
of the Act.

7. J hereby waive any and all rights [ may have to any and all forms of relief or

protection from removal, deportation, or exclusion under the INA, as amended,

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 10 of 12

and related federal regulations. These rights included, but are not limited to, the
ability to apply for the following forms of relief or protection from removal:
asylum; withholding of removal under Section 241{b)(3) of the (INA, 8 U.S.C, §
(231(b)3); any protection from removal pursuant to Article HT of the United
Nations Convention Against Torture, including withholding or deferral of
removal under 8 C.F.R. §§ 208.16-17 and 1208.16-17, cancellation of removal
adjustment of status; registry; de novo review of a denial or revocation of
temporary protected status (current or future); waivers under Sections 212(h) and
2127} of the INA, 8 U.S.C. §§ 1182(h), 1182(); visa petitions; consular
processing: voluntary departure or any other possible protection or relief from
removal available under the Constitution, laws or treaty obligations of the United
States.

] agree to the entry of a stipulated judicial order of removal pursuant to Section
238(e}(5) of the INA, 8 U.S.C, § 1228(e)(5). 1 acknowledge that [ have not been
persecuted in the Dominican Republic and have no present fear of persecution in
the Dominican Republic, the country of my citizenship. I further acknowledge
that | have not been tortured in the Dominican Republic and have no present fear
of torture in the Dominican Republic, the country of my citizenship.

1 consent to the introduction of this statement as an exhibit in the record of these
judicial removal proceedings. | further agree to make the judicial order of
removal a public document, waiving my privacy rights, including any privacy

tights that might exist under 8 C.P.R. § 208.6.

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 11 of 12

Hi.

12,

Cpl 15, 202! 1 (Z
Daiec Attorney for the Defendant

I agree to assist U.S. hmmigration and Customs Enforcement (“ICE”) ia the
execution of my removal. Specifically, | agree to assist [CE in the procurement of
any travel, identity, or any other documents necessary for my removal; to meet
with and to coopératc with representatives of any couniry to which I may by
statute be removed if ICE so requests; and to execute any forms, applications, or
waivers needed to execute or expedite my removal. I further understand that my
failure or refusal to assist ICE in the execution of my removal may subject me to
criminal penalties under Section 243 of the INA, 8 U.S.C. § 1253,

[ concede that the entry of this judicial order of removal renders me permanently
inadmissible to the United States. | agree that | will not enter, attempt to enter, or
transit through the United States without first seeking and obtaining permission to
do so from the Secretary of the Department of Homeland Security or other
designated representative of the U.S. goverment.

E will accept a written order issued by this Court for my removal from the United
States to the Dominican Republic, and | waive any and all rights to challenge any

provision of this agreement in any U.S. or foreign court or tribunal.

   
   

 
Case 1:10-cr-01053-RMB Document 25 Filed 09/15/21 Page 12 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee eee 4
UNITED STATES OF AMERICA CONCURRENCE OF
UNITED STATES IMMIGRATION
+ against - AND CUSTOMS ENFORCEMENT
Miguel Urena-Mercedes, Criminal Docket No. 10-CR-1053 (RMB)
a/k/a “Miguel Urena”
a/k/a “Jose Lopez”
a/k/a “Na Gordo”
Defendant.
yt pn x

Based upon consideration of the applicable law and the defendant's statement, I hereby
concur, on behalf of United States immigration and Customs Enforcement, in the United States
Attorney’s request that a judicial order of removal be granted against the defendant.

Dated: New York, New York

September 3 2021

_etneconnscene RE enamored

KENNETH GENALO
Deputy Field Office Director
United Siates Immigration and
Customs Enforcement

 
